Citation Nr: 0404590	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  98-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder, evaluated as 10 percent disabling 
from August 4, 1997, to September 26, 1999; as 30 percent 
disabling from September 27, 1999, to February 6, 2000; and 
as 50 percent disabling from February 7, 2000.

2.  Entitlement to an initial rating in excess of 20 percent 
for traumatic arthritis and impingement of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1997 and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In September 1997, 
the RO granted the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) and awarded a 10 
percent disability evaluation, effective from August 4, 1997.  
In April 1999, the Board remanded the veteran's claim to the 
RO to comply with his request to testify at a hearing at the 
RO in support of his claim.  Thereafter, in January 2000, the 
RO awarded a 30 percent disability evaluation for the 
veteran's service-connected PTSD, effective from September 
27, 1999, and, in November 2000, the RO awarded a 50 percent 
disability evaluation, effective from February 7, 2000.  In 
its February 2001 rating decision, the RO granted service 
connection and a 20 percent disability evaluation for the 
veteran's traumatic arthritis and impingement of the left 
shoulder.  In June 2003, the Board remanded the veteran's 
claim to the RO.

As will be discussed below, the matter of the veteran's 
appeal of a rating in excess of 20 percent for traumatic 
arthritis and impingement of the left shoulder is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the veteran.



FINDINGS OF FACT

1.  With consideration of the doctrine of reasonable doubt, 
the Board finds that, for the period from August 4, 1997, to 
September 26, 1999, the competent medical evidence of record 
demonstrates that the veteran's service-connected PTSD was 
manifested by nightmares, difficulty sleeping, and some 
isolation and depression, with no probative evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment or abstract thinking, disturbances of motivation, or 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  For the period from September 27, 1999, to June 25, 2002, 
the probative medical evidence of record demonstrates that 
veteran's service-connected PTSD was manifested by panic 
attacks, combat-related flashbacks and sleep difficulty 
including nightmares, daily intrusive thoughts of combat 
events, feelings of rage and anger, an easy startle response, 
feelings of detachment and estrangement from others, a 
restricted range of affect resulting in occupational and 
social impairment with reduced reliability and productivity, 
and the need to take regularly prescribed medication, with no 
more than serious impairment.

3.  For the period on and after June 26, 2002, competent 
medical evidence is in approximate balance as to whether the 
veteran's service-connected PTSD is manifested by severe, but 
not total, social and occupational impairment and is 
manifested by recurrent combat-related nightmares and 
flashbacks, night sweats, intrusive thoughts, poor 
concentration and judgment, explosiveness, and social 
isolation.


CONCLUSIONS OF LAW

1.  From August 4, 1997 to September 26, 1999, giving the 
benefit of the doubt to the veteran, the criteria for an 
initial 30 percent rating for post-traumatic stress disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5105, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2003).

2.  For the period from September 27, 1999 to June 25, 2002, 
giving the benefit of the doubt to the veteran, the criteria 
for an initial 50 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5105, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.130, Diagnostic Code 9411.

3.  From the period from June 27, 2002, giving the benefit of 
the doubt to the veteran, the criteria for a 70 percent 
evaluation for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5105, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 1997, the RO granted the veteran's claim for 
service connection for PTSD and awarded a 10 percent 
disability evaluation, effective from August 4, 1997.  The RO 
reviewed veteran's service records that reveal he was awarded 
the Purple Heart medal.  The RO considered private medical 
records, dated from June 1978 to March 1997, that reflect the 
veteran was treated with Prozac since March 1993.  

The RO also considered the findings of a September 1997 VA 
examination.  According to the examination report, the 
veteran's private physician started treating him with Prozac 
approximately seven or eight years earlier when he sought 
Valium from the doctor because he was tired of being 
responsible for other people apparently at his business.  The 
veteran, who was 50 years old, was married to his wife for 31 
years and had two adult daughters.  His alcohol use increased 
secondary to stress and feeling frustrated but he tried to 
decrease his alcohol use.  Approximately five years ago he 
began a pattern of quitting using alcohol for one month a 
year to prove he could do it but denied doing it in the past 
couple of years.  The veteran worked as an electrical 
inspector for the past 7 years for the City of Myrtle Beach.  
Before that, he was self-employed for nearly 20 years in 
electrical contracting, a job he described as hectic and that 
caused him to feel obligated to his many employees.  

Subjectively, the veteran complained of persistently re-
experiencing combat-related traumatic events through 
recurrent and intrusive recollections of the event.  He 
persistently avoided stimuli associated with the trauma or 
numbing of general responses not present before the trauma.  
The veteran tried to avoid thoughts or feelings associated 
with the trauma and activities or situations that aroused 
recollections of the trauma.  He had a markedly diminished 
interest in significant activities including deer and duck 
hunting.  He felt detached or estranged from others and had 
persistent symptoms of increased arousal not present before 
the trauma.  He had sleep difficulty, an exaggerated startle 
response, irritability and was unable to tolerate crowds.  It 
was noted that approximately 7or 8 years ago, when he started 
taking Prozac, he had a persistent depressed mood for several 
months associated with decreased sleep and markedly 
diminished interests in previously pleasurable activities.  
He described excessive guilt and recurrent thoughts of death.  
The veteran denied any specific suicidal thoughts or plans.  
He reported some minor impaired concentration and denied 
current depressed mood that was improved with Prozac.  

Objectively, it was noted that the veteran was casually 
dressed with good hygiene and grooming.  He was cooperative 
with fair eye contact.  The veteran was tearful at times but, 
at other times, he laughed appropriately during the 
examination.  His speech was normal and his affect was 
somewhat dysphonic with full range.  Thought process was 
coherent, logical and goal directed.  Thought content was 
without any current suicidal ideation or homicidal ideation, 
or any auditory or visual hallucinations or other psychotic 
symptoms.  The veteran was alert and oriented.  His immediate 
memory was intact, his recent memory was fair and his remote 
memory was somewhat impaired.  The veteran's concentration 
was intact, insight seemed fair and judgment in relation to 
his symptoms seemed fair to poor.  The VA examiner concluded 
that the veteran met the diagnostic criteria for PTSD.  The 
examiner further noted that the veteran described a pattern 
of alcohol use and continued alcohol use despite having 
persistent recurrent social and interpersonal problems caused 
or exacerbated by the effects of the alcohol including 
arguments with his wife about his alcohol use that met 
diagnostic criteria for alcohol abuse.  The veteran described 
a history of depressed mood with several depressed symptoms 
indicative of a diagnosis of major depressive disorder but 
major depression seemed in remission at the time.  The Axis I 
diagnoses were PTSD and alcohol abuse.

In a July 1998 written statement, A.H.W., M.D., the veteran's 
private physician, said he treated the veteran since June 
1978.  Dr. W. said the veteran suffered from depression and 
post-traumatic stress syndrome that the doctor believed was 
directly related to active military service.

At his October 1998 personal hearing at the RO, the veteran 
testified that Dr. W., his private physician, diagnosed 
depression treated with Prozac since about 1990.  He 
indicated that earlier in the summer he decided to stop 
taking the medication but after about one month he was unable 
to cope and was very moody.  His physician prescribed Zoloft 
that seemed to be more helpful.  He had daily flashbacks and 
a startle response that embarrassed him, with nightmares.  
The veteran said he was currently seen regularly by a VA 
psychiatrist who prescribed Zoloft and recommended group 
therapy.  The veteran said he was a loner.  He used to be an 
avid golfer and fished but no longer pursued either activity.  
He worked in the same job for nearly 10 years, managed with 
the small group he worked with and periodically took a day 
off to "get it together".  He no longer thought as clearly 
as in the past.  The veteran's wife testified that he 
worsened with age.  She said he was a loner and their life 
was not normal.  He had night sweats, flashbacks and moods 
that caused him to be violent with her.  During his 
nightmares, she said he beat her but then apologized when he 
woke up.  She indicated that he had very bad road rage that 
caused her to be uncomfortable when he drove and that he 
talked about dying.  

VA outpatient records, dated from September to November 1999, 
indicate that the veteran initially saw a VA psychiatrist on 
September 27, 1999.  According to that record, the veteran 
was referred by another physician related to PTSD 
symptomatology.  The veteran gave a history of being 
diagnosed with PTSD in 1990 for which Prozac was prescribed 
but he received no other treatment up to a few months ago 
when he decided to stop taking the medication due to feeling 
that "nothing mattered" and he felt numb.  The veteran felt 
more depression and Zoloft was prescribed that he found more 
helpful.  It was noted that the veteran owned and operated 
his own electrical contracting business but quit doing that 
in about 1990 due to the difficulty of his dealing with the 
related stress and subsequently went to work for the city, 
that he currently did.  He came to VA for medication and 
treatment due to being encouraged to do so by friends.  It 
was noted that the veteran abused alcohol in the past but 
substantially reduced his intake and just had a couple of 
drinks each night to help him sleep.  The veteran had sleep 
difficulty with nightmares and struck his wife in his sleep 
on one occasion.  He woke frequently in a sweat and was 
scared.  He was socially phobic, particularly for crowds, was 
hypervigilant and occasionally had panic attacks.  He was 
easily angered and found it very difficult to trust anyone.  
On examination, the veteran was a well-presented man who was 
fully oriented and spoke well but not readily.  His cognitive 
function was intact but he had memory and concentration 
problems.  There were no delusions or hallucinations.  
Flashbacks were common and sudden loud noises caused him to 
hit the dirt.  The diagnosis was chronic, severe PTSD and a 
score of 50 was assigned on the Global Assessment of 
Functioning (GAF) scale.  Treatment included prescribed 
medication and group therapy was also recommended.

When seen by the VA psychiatrist in November 1999, it was 
noted that the veteran took his prescribed medication and had 
difficulty talking at all but attended monthly individual 
therapy sessions.  

In January 2000, the RO awarded a 30 percent disability 
evaluation for the veteran's service-connected PTSD, 
effective from September 27, 1999.

VA outpatient psychiatric records, dated from December 1999 
to February 2000, indicate that when seen in December 1999, 
the veteran, who had severe, chronic PTSD, was going through 
a very difficult period and just started talking about his 
traumatic experiences.  It was noted that it was a very 
difficult time of the year for him with significant 
anniversary dates.  A January 2000 record reflects that the 
veteran was having a very bad time with exacerbation of 
symptoms and tended to be very stoic.  He talked a bit more 
easily but was reluctant regarding attendance at a PTSD 
group.  When seen on February 7, 2000, it was noted that the 
veteran was going through a very difficult time and appeared 
more anxious and disrupted.  His daytime anxiety appeared to 
be more severe and he was more concerned about his memory and 
his ability to concentrate.  He was frightened that making a 
job-related mistake might hurt other people due to poor 
memory and ability to concentrate.    He avoided people and 
his motivation to work was decreasing.  

The veteran underwent VA examination for his PTSD in May 
2000.  According to the examination report, the examiner 
reviewed the veteran's medical records.  It was noted that 
the veteran's VA psychiatrist diagnosed chronic severe PTSD 
with worsened daytime anxiety and changes in the veteran's 
ability to concentrate and remember at work.  It was noted 
that the veteran had his own electrical contracting business 
for nearly 20 years that was extremely demanding and, in 
1993, went to work for Myrtle Beach as an electrical 
inspector but currently worried about potentially hurting 
others from his error.  Socially, he reduced his contacts 
with other people due, in part, to his wife's fear about how 
he would react around others.  He lost interest in golfing, 
fishing and using his boat.  

Subjectively, the veteran reported having frequent panic 
attacks and had one earlier that day.  He had increased 
difficulty with daily functioning and had so much difficulty 
keeping his attention focused on tasks that he got lost and 
had difficulty focusing on work-related responsibilities.  He 
forgot his train of thought when talking to another person or 
in the middle of a chore.  He had extreme difficulty with 
sudden movements or noises.  He had an irritable temper with 
a short fuse and his wife feared him after he hit her while 
they were both sleeping.  He had difficulty remembering tasks 
and his wife needed to make lists about his chores and where 
he needed to be.  She also reminded him about his grooming 
needs.  He had a very disturbed sleep pattern. He drank three 
to five alcoholic drinks in the evening to help relax and 
sleep.  He denied being homicidal or suicidal but said he did 
not care if he lived or died.  He lost his temper with his 
daughter's boyfriend and worried about his job.  He 
frequently worried about potentially harming someone through 
negligence because of his faulty memory and anxiety.

On examination, the veteran was cooperative and appeared 
highly anxious.  He avoided eye contact, frequently lost his 
train of thought and required reminding by the VA 
psychologist.  He seemed to want to avoid all talk about his 
trauma history.  It was the VA psychologist's impression that 
the veteran's level of anxiety was so heightened that he was 
not appropriately processing feedback during the interview.  
The veteran was oriented and appeared to be a very bright man 
whose level of anxiety was affecting his ability to perform.  
The Axis I diagnosis was chronic severe PTSD and a GAF score 
of 50 was assigned.  The VA examiner noted that although the 
veteran maintained employment he was so anxious about it was 
now a problem and the veteran was terrified of hurting 
someone by his own negligence.

In a September 2000 written statement, the veteran's treating 
VA psychiatrist said that, when initially seen a year 
earlier, the veteran was embarrassed to acknowledge he had 
emotional problems attributed to his combat experience.  It 
was noted that the veteran was a highly stoic man and it was 
often difficult to appreciate the turmoil he experienced 
internally.  After having his own electrical contracting 
business, the veteran went to work for the city but the VA 
psychiatrist said the veteran appeared only able to do that 
by stoically steeling himself with grim determination.  

In the VA psychiatrist's opinion, the veteran had to use 
enormous amounts of emotional energy to do that and there was 
little left over for normal functioning.  The veteran's 
symptoms included a very high anxiety level, both chronic and 
acute, for which prescribed medication was only partly 
effective.  He also had frequent daily flashbacks, was 
dissociative, became confused and might go into a daze and 
had little recognition of what was said to him or was going 
on around him.  He appeared to withdraw into himself and was 
inaccessible at times.  He avoided people including even 
small groups.  He was sociophobic and hypervigilant.  His 
sleep was disrupted by obessional thinking of combat-related 
experience and by disruptive dreams and nightmares that 
varied in frequency, but several times a week at worst.  His 
short-term memory and concentration were poor, making his 
effective functioning at work quite difficult.  He had a 
depressive affect and acknowledged experiencing depression 
with suicidal ideation.  Part of his efforts to cope involved 
avoiding any situation or circumstances that he may find 
provocative from experience.  The VA psychiatrist said that 
rage and anger were emotions with which the veteran 
constantly struggled.  Prescribed medications made his life 
somewhat more tolerable.  The VA psychiatrist said that the 
fact that the veteran was able to continue to work was a 
tribute to his determination and stoicism rather than a 
reflection of the paucity of his symptoms.

In November 2000, the RO awarded a 50 percent disability 
evaluation for the veteran's service-connected PTSD, 
effective from February 7, 2000.

VA outpatient records indicate that, in January 2001, the 
treating psychiatrist noted that the veteran had severe 
chronic PTSD and continued to suffer greatly with his PTSD 
symptoms.  An April 2001 entry indicates the veteran appeared 
to have a harder time maintaining his job with the most 
difficult part his social phobia.  His job interfered with 
ability to attend PTSD group therapy.  The veteran's anxiety 
was substantial and he presented a depressive affect with 
disrupted nights, memory loss, poor concentration and 
dissociation.  When seen in May 2001, it was noted that the 
veteran continued to struggle with work despite the fact that 
it took great emotional energy and effort and energy was a 
major problem for the veteran.  Dealing with people was a 
major problem and in his work he dealt with other people 
constantly.  His sleep was disrupted and erratic and his 
affect was quite depressive.  In June 2001, the veteran 
reported drastically reduced use of alcohol.  He continued to 
work and felt he was "hanging on" due to PTSD symptoms.  
Prescribed medication helped his nightmares and sleep 
difficulty. 

Further, when seen by his VA psychiatrist in November 2001, 
it was noted that the veteran had a difficult time since 
September 11, 2001 and presently with the war in Afghanistan.  
He experienced more nighttime disruption, flashbacks, and 
higher degrees of anxiety and continued panic episodes.  He 
had problems focusing and getting his mind to focus.  He 
continued to work, might be in line for a promotion and 
worried if he was able to do the job.  He seemed to be doing 
well at home.  In December 2001, it was noted that the 
veteran stopped using alcohol and felt positive about it.  He 
said his family kept him going, particularly his grandchild.  
In January 2002, the VA psychiatrist noted that the veteran 
was scheduled to take a work-related exam the next month that 
he failed twice before due to being unable to maintain his 
concentration that was a chronic problem for him and appeared 
to be "directly related to his PTSD".   

In a June 2002 VA outpatient psychiatric record, it was noted 
that the veteran was quite dysphoric, choked with emotion and 
tearful.  He had difficulty putting words and thoughts 
together, felt rageful much of the time and had came close to 
physically expressing that rage.  His sleep was highly 
disrupted with nightmares and sweats.  The psychiatrist noted 
that the veteran continued to try to work but it was evident 
the veteran was not capable due to these symptoms.  It was 
noted that they would discuss the inadvisability of his 
continuing to try to work.  

In a June 26, 2002 written statement, the veteran's treating 
VA psychiatrist said the statement should be read in 
conjunction with the September 2000 statement (discussed 
above).  It was noted that the veteran continued individual 
regular treatment.  The psychiatrist said that the veteran's 
condition deteriorated regarding his PTSD symptoms since the 
fall of 2001.  It seemed the tragedy of September 11, 2001 
and the aftermath with the war in Afghanistan had a direct 
detrimental effect on his psyche.  The veteran was more 
depressed with suicidal ideation being fairly consistent.  He 
had poorer control over his anxiety so that he was more 
reactive to stimuli and, at times, had to withdraw all 
together from people and responsibility.  His nights were 
more disruptive with nightly nightmares and sweats and waking 
feeling exhausted.  He was on edge most of the time and was 
more prone to rage and angry outbursts.  All of that was 
highly disruptive as he endeavored to remain in control and 
"zippered up" at all times and was at odds with his 
stoicism.  His dissociative symptoms continued, leaving him 
feeling disoriented at times, unable to focus and concentrate 
and with very poor memory.  He had great difficulty dealing 
with unpredicted events or interactions.  

Further, it was noted that, at his June 2002 appointment, the 
veteran reached the point where he was out of work due to 
being unable to function and unable to perform his duties.  
The VA psychiatrist said that represented a major blow to the 
veteran's self esteem and to his strong work ethic.  The VA 
medical specialist advised the veteran not to return to work 
as it was felt that the veteran did himself more harm 
emotionally by trying and failing.  In the VA psychiatrist's 
opinion, the veteran was unable to work and support himself 
due to his PTSD symptoms.  The psychiatrist did not see the 
veteran being able to return to work and considered his 
condition to permanent and not responsive to treatment.

In July 2002, the VA outpatient psychiatric records indicate 
that the veteran continued to have a very hard time with his 
PTSD symptoms and seemed "like a man totally on edge".  
Everything was a threat to the veteran and "hypervigilance 
is out there".  Chronic anxiety laced with terror was noted.  
The veteran's affect continued to be depressive and he 
acknowledged depression.  Anger was also prominent.  He was 
to continue his prescribed medications.

The veteran underwent VA examination for his PTSD in October 
2002.  According to the examination report, the examiner 
reviewed the veteran's medical records.  It was noted that 
the veteran was neatly and casually dressed, had a firm 
handshake and maintained consistent eye contact.  He had a 
serious demeanor and was cooperative throughout the 
interview.  He expressed himself clearly and was easy to 
follow.  He reported some anxiety regarding the topic 
discussed and cried when he mentioned that his younger 
brother served in Vietnam.  It was noted that the veteran and 
his wife of 35 years separated two months earlier but he was 
hopeful she would return and they continued to spend time 
together.  He had two daughters and two grandsons.  He had 
nine siblings and was closest with his younger brother.  

Additionally, after having his own business he took his 
current job because he wanted a less stressful job.  In the 
last few years, however, he experienced increased stress 
because of conflicts with contractors and electricians who he 
said tried to cut corners with electrical codes and safety 
considerations.  The veteran became irritated and angry 
during some formal meetings and informal discussions 
regarding building plans and code issues.  He concentrated on 
controlling his temper and his boss said he was too short 
tempered.  It was noted that the veteran might raise his 
voice and "use a few choice words".  He was more likely to 
abruptly walk away, go for walk or a drive and might be away 
for a brief time or not return to the office that day or even 
the next day.  The veteran currently experienced regular 
sleep disturbance, had combat-related nightmares and memories 
that prevented him from returning to sleep.  He lived in a 
state of hyperarousal.  He was easily irritated and quick to 
anger, especially in work situations.  He had problems with 
concentration, especially when irritated.  He experienced 
psychic numbing and lost interest in previously pleasurable 
activities.  He had a narrow range of affect, was emotionally 
constricted and experienced no joy or pleasure.  

On examination, the veteran was oriented and for much of the 
interview had a calm and serious affect.  He later displayed 
anxiety and sadness.  His thoughts were well organized and he 
was easy to follow.  When he demonstrated his most overt 
emotion, he rambled into vivid descriptions of combat-related 
events.  He cried when discussing his brother.  He did not 
express bizarre thoughts, his energy level was low and he 
denied suicidal or homicidal thoughts.  The VA examiner said 
the veteran experienced an array of symptoms with chronic, 
severe PTSD, including both intrusive memories and nightmares 
related to combat experiences in Vietnam.  The memories and 
dreams were vivid, occurred consistently and evoked 
psychological distress and physiological reactivity.  At 
times, he felt as if he was reliving combat experiences.  He 
had a history of sleep disturbance and nightmares due to 
combat related events.  He avoided stimuli associated with 
the Vietnam War.  He lived in a state of chronic hyperarousal 
that interfered with all aspects of his life.  He never slept 
restfully and was irritable, especially in work situations.  
Based on the veteran's opinion that there was a right and 
wrong way to wire homes and buildings, he was impatient with 
those who attempted to cut corners and he was dedicated to 
maintaining "life safety" considerations.  The veteran was 
unable to maintain his ethical position without becoming so 
irritable and angry that he expressed anger inappropriately 
or abruptly left a situation.  He was highly uncomfortable in 
crowds, even with three or four people.  He was most 
comfortable alone.  He experienced psychic numbing, had a 
narrow range of affect and experienced no joy in his life.  
He lost interest in previously pleasurable activites.  The 
Axis I diagnosis was chronic and severe PTSD and a GAF score 
of 51 was assigned.

When seen in the VA outpatient clinic in October 2002, the 
veteran's psychiatrist noted that the veteran continued to 
have substantial difficulty with his PTSD symptoms, that 
included near nightly nightmares and night sweats.  The 
veteran also had difficulty with his cognitive functioning, 
memory, focus and concentration.  Prescribed medications were 
adjusted and the psychiatrist noted that they discussed the 
advisability of the veteran's trying to continue to work.  In 
a November 2002 VA outpatient record, the treating 
psychiatrist noted the veteran's poor short term memory and 
depressive affect and that the veteran was without suicidal 
or homicidal ideations or auditory/visual hallucinations.  
The veteran complained that his short-term memory and 
concentration deteriorated in the past few weeks and that 
prescribed medication was increased a month earlier.  The 
veteran's complaint of jitteriness was thought possibly due 
to other medication.  The veteran was restricting his 
drinking to wine with dinner.  The clinical plan was to 
continue to address the veteran's PTSD symptoms in an effort 
to maintain stability, continue minimal use of alcohol and 
support his wish to continue to work. 

In a January 2003 record entry, the VA psychiatrist noted 
that the veteran was appropriately dressed and cooperative.  
His speech was hesitant, searching for words, his mood was 
anxious, his affect depressive and his thought process was 
preoccupied with traumatic memories.  Thought content was 
without suicidal or homicidal ideations or auditory or visual 
hallucinations or delusions.  The veteran was alert and 
oriented and judgment, memory, concentration and insight were 
fair.  It was noted that the veteran continued to struggle to 
get his mind to do what he needed it to do.  The veteran's 
memory for immediate and recent factors, concentration and 
attention was poor.  The veteran worried that he had 
Alzheimer's disease but, the VA psychiatrist said that it was 
"evident it is part of the [cognitive] difficulty of PTSD."  
The veteran continued to worry about his ability to function 
at work.

According to a February 2003 VA record, the treating 
psychiatrist noted that the veteran continued to have sleep 
problems with nightmares.  His ability to get his brain and 
cognition to function well was lacking.  The veteran got his 
work done but was slow and struggled with it.  He was easily 
overwhelmed.  He made good progress with curtailing his 
drinking and now confined it to one or two glasses of wine at 
dinner.  In June 2003, it was noted that the veteran was 
appropriately dressed and cooperative, and spoke in a normal 
rate.  His mood was anxious and depressive and his affective 
was depressive.  His thought process as logical and goal 
directed and his thought content was without auditory or 
visual hallucinations or delusions.  The veteran was without 
suicidal or homicidal ideations or plan.  His cognition was 
intact and he was alert and oriented.  Judgment, insight, 
memory and concentration were fair and sleep was poor.  In 
the VA psychiatrist's assessment, the veteran as not doing 
well.  The veteran's nightmares occurred on a nightly basis 
and left him exhausted and burned out.  The veteran had night 
sweats and his days were characterized with high levels of 
chronic anxiety.  He found it very difficult to be around 
people and avoided even his family.  His job took him into 
contact with people that created problems for him.  He had 
trouble containing his anger that contributed to his work 
problems.  He had a major problem with is cognitive 
functioning and that made work very difficulty.  It was noted 
that the psychiatrist "has advised [the veteran] to quit 
working many times but [the veteran] is fearful that he will 
not be able to make it financially if he does that.  He would 
prefer to continue to try to work.  [The veteran] has 
suicidal ideation but manages to keep that at bay and not act 
on it" and did not wish to impose that on his family.  A GAF 
score of 46 was assigned.

In August 2003, the veteran underwent VA examination in 
conjunction with a claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities that included his PTSD and a left shoulder 
disability, evaluated as 20 percent disabling.  According to 
the examination report, the examiner reviewed the veteran's 
medical records.  It was noted that during the examination, 
the veteran's eyes fluttered and occasionally closed.  He 
appeared to have an apnea-like tendency to drift off.  He had 
a tendency to blink when subjected to moderately stressful 
questioning.  His speech was tentative and halting at times.  
The veteran attempted to remain alert, but struggled with 
that requirement.  He was simply, but appropriately, dressed 
and groomed.  The veteran evidenced moderate, psychomotor 
agitation in conjunction with blinking in accordance with the 
level of questioning.  Speech was at a less than normal rate 
with retarded rhythm, cadence and volume.  

Further, according to the examination report, the veteran's 
affect was flat and his mood was depressed.  His thought 
content was relatively well organized.  His orientation was 
normal, his memory intact and insight and judgment were at 
the average level.  His intelligence was considered to be in 
the above average range.  The veteran denied present 
delusions or hallucinations or suicidal or homicidal 
ideations.  

The veteran's work history was as noted above and it was 
noted that he continued to work with the City of Myrtle Beach 
as an electrical inspector.  His job carried a high 
responsibility of life safety and was becoming harder each 
day due to his inability to concentrate and be sure of 
himself.  He worried that he did a complete and thorough 
inspection and did not miss or overlook something that could 
cause a fire or death.

The veteran said that in 1997 he realized he needed 
professional help to control himself and started seeing a VA 
psychiatrist who prescribed many medications changed as 
recently as August 2003.  He said his psychiatrist had 
written the two statements, noted above, because of the acute 
stress the veteran faced that worsened his condition.  He 
said the VA psychiatrist had made every effort to help him 
face the critical stresses of his work through medical 
management, thought somewhat unsuccessful at this point.  

Further, the veteran's appearance reflected lassitude and 
fatigue that coupled with his age and declining age, he 
believed affected his ability to obtain less stressful 
employment.

The VA examiner noted the VA outpatient psychiatric records, 
described above, and that the veteran's psychiatrist 
indicated that three years earlier the veteran engaged in 
suicidal ideation due to depression; rage and anger were also 
evident then, although not seen on current examination.  The 
VA examiner concurred with the VA treating psychiatrist that 
the veteran's present medical regiment, that made life 
emotional supportable, had a negative cognitive effect on his 
"life and death" decisions with respect to electrical 
codes.  The VA examiner opined that the veteran would be 
considered employable, in a "general Socastee-related 
economic environment."  Low human contact employment, such 
as a non-weapon carrying night guard at a resort, might be a 
possibility although there was the improbability of the 
veteran being hired with the required present medications.  
The VA examiner agreed with the veteran that some type of 
employment would be preferable to no employment but 
questioned on "many practical grounds the possibility of 
employment if an[d] when his present employment is 
terminated."  In the examiner's opinion, the veteran's level 
of disability with strict regard to PTSD may not have changed 
a great deal from the present 50 percent level, or marginally 
worsened, but from a practical standpoint, employment or re-
employment possibilities appeared to be extremely unlikely.  
The VA examiner concluded that the veteran was capable of 
moderate part time employment without any physical strain, 
was employable and wished to be but, "the type of employment 
that this veteran can engage in is limited to the point of 
near non-existence."

In a September 2003 rating decision, the RO denied 
entitlement to a TDIU.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in September 1997, May 
2000, October 2002, and August 2003 fulfill these criteria.  

The Board further notes that the appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).

In a June 2003 letter, the RO advised the veteran of the new 
VCAA and its effect on his claim of entitlement to an 
increased initial rating for PTSD.  Further, the claims file 
reflects that the September 2003 SSOC contained the new duty-
to-assist regulation codified 38 C.F.R. § 3.159 (2003).  A 
copy of the RO's letter and SSOC were also sent to the 
veteran's accredited service representative of record.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which comply with notice requirements 
of the VCAA).

The Board thus concludes that the notifications received by 
the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, supra.  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 (for PTSD), is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130 (2003).  
Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a 0 percent evaluation is warranted.

Also under DC 9411, occupational and social impairment with 
occasional transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  Id.  A 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Associations Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 denotes serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2002).  

1.  Rating in excess of 10 percent from August 4, 1997,
to September 26, 1999

Upon review of the competent medical evidence, and with 
application of the reasonable-doubt doctrine, the Board finds 
that, for the period from August 4, 1997, to September 26, 
1999, the veteran's service-connected PTSD has been 
manifested by symptoms that more nearly approximate the 
criteria for a 30 percent rating.

As summarized above, the evidence reveals that the symptoms 
of the veteran's PTSD included increased arousal, depressed 
mood, some isolation, nightmares, difficulty sleeping, and 
difficulty discussing Vietnam experiences.  When examined by 
VA in September 1997, the veteran also described excessive 
guilt and recurrent thoughts of death, but denied any 
specific suicidal thoughts or plans.  The Board finds that 
these symptoms more nearly approximate the criteria for a 30 
percent rating for PTSD.

However, the criteria for an initial rating in excess of 30 
percent clearly have not been met (particularly since the 
Board is giving the benefit of the doubt in granting an 
increase to 30 percent).  For example, VA psychiatric 
examination and pertinent private medical records found the 
veteran to be oriented and alert and have good hygiene and 
grooming, with normal speech and logical thought process.  On 
VA medical examination in September 1997, the examiner 
indicated that the veteran exhibited no evidence delusions, 
hallucinations, or other psychotic symptoms and no evidence 
of suicidal or homicidal ideation; his recent memory was fair 
and his remote memory was somewhat impaired.  The veteran's 
concentration was intact, his insight seemed fair, and his 
judgment seemed fair to poor.

In summary, although the veteran has been found to have 
experienced some of the criteria contemplated for a 50 
percent rating, such as mood disturbance, the probative 
evidence of record has not shown the presence of most of the 
other symptoms, such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once per week, difficulty in understanding complex 
commands, impaired judgment, and impaired abstract thinking.  
On the contrary, the veteran's speech was normal, there was 
no evidence of any panic attacks, and his understanding, 
judgment, and abstract thinking were all within normal 
limits.  Thus, after a careful review of the record, and with 
resolution of the doubt in the veteran's favor, the Board 
finds that an initial rating 30 percent, but no higher, is 
warranted for PTSD, for the period from August 4, 1997, to 
September 26, 1999.

2..  Rating in excess of 30 percent from September 27, 1999,
to February 6, 2000

Giving the benefit of the doubt to the veteran, after 
considering all of the evidence of record, the Board is of 
the opinion that an increased rating of 50 percent, but no 
higher, is warranted for the veteran's service-connected 
PTSD, for the period from September 27, 1999, to June 26, 
2002.  The medical evidence indicates that his symptomatology 
included outbursts of rage, social isolation, depression, and 
a need for prescribed medication, as documented in the 
September 27, 1999, VA outpatient psychiatric record detailed 
above.  The VA examiner in September 2000 assigned a GAF 
score of 50 and diagnosed chronic severe PTSD.  As noted 
above, GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from DSM-IV).  A GAF score of 50 
denotes serious symptoms or serious impairment in social or 
occupational functioning and a GAF score of 60 denotes 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  These scores have been recognized 
by the Court of Appeals for Veterans Claims as an indicator 
of mental health on a hypothetical continuum of mental 
health-illness.  Carpenter v. Brown, 8 Vet. App. at 242.  It 
seems wholly appropriate for adjudicators to look to these 
scores in evaluating psychiatric disability since, as noted 
above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.

Moreover, there is no showing that the GAF score assigned to 
the veteran was inconsistent with the clinical findings.  The 
May 2000 VA examination does not reflect symptoms 
inconsistent with a 50 percent disability evaluation.  The 
objective medical evidence further demonstrates that the 
veteran reported sleep difficulty, nightmares and intrusive 
thoughts, experienced an exaggerated arousal response, and 
reported at the VA examination that he had frequent panic 
attacks.  The VA examiner noted that the veteran reported 
trouble focusing on job-related responsibilities and noted 
that the veteran worried about potentially harming someone 
through negligence because of his faulty memory and ever-
present anxiety.  Although the veteran was employed, the VA 
examiner said that the veteran was so anxious about it that 
the anxiety in itself was a problem and the veteran was 
terrified of hurting someone through his negligence.  

In addition, as detailed above, in his September 2000 written 
statement the veteran's treating VA psychiatrist reported 
that the veteran's PTSD symptoms caused him to be sociophobic 
and dissociative with a high anxiety level and had frequent 
daily flashbacks and sleep difficulty caused by combat-
related nightmares several times a week.  The VA psychiatrist 
noted that the veteran experienced depression with suicidal 
ideation and constantly struggled with rage and anger.  
Prescribed medications made his life more tolerable.  The 
veteran continued to work due to determination and stoicism 
rather than due to the paucity of his symptoms.
  
In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation.  Overall, the evidence shows that there 
is a question as to which of the two evaluations should 
apply, since the current level of disability arguably, but 
not clearly, approximates the criteria for a 50 percent 
evaluation.  Thus, the Board concludes, with favorable 
resolution of reasonable doubt, that a 50 percent rating 
under Diagnostic Code 9411 is warranted, for the period from 
September 27, 1999, to June 26, 2002.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 1997 that involved 
prescribed medication.  He has experienced difficulty in 
establishing and maintaining effective work and social 
relationships. He worked, but the recent VA examiner in May 
2000, and his treating VA psychiatrist in September 2000, 
indicated that the veteran's job was stressful for him.  It 
is apparent that the veteran continued to work but 
experienced difficulty maintaining his employment, due to 
psychiatric difficulties and physical problems, including a 
left shoulder disorder that exacerbated his problems.  See 
Mittleider, supra.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; or impaired 
abstract thinking.  However, it is apparent that his 
symptoms, especially his social isolation, irritability, 
volatility, and depression, have impaired his social and 
occupational functioning by reducing his reliability and 
productivity.  In these circumstances, the Board finds that a 
50 percent evaluation is warranted for service-connected 
post-traumatic stress disorder for the period from September 
27, 1999, to June 26, 2002.  See 38 C.F.R. § 4.21 (not all 
cases will show all findings specified in the rating 
criteria, but the rating must in all cases be coordinated 
with actual functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation for the period from September 27, 1999 to 
June 26, 2002.  Even though the Board has determined that a 
50 percent rating is warranted in this case, there is not a 
question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have determined that 
the increase to 50 percent is warranted by the reasonable-
doubt doctrine.  Second, the Board would point out that there 
is simply no indication of diagnosed psychiatric impairment 
to warrant a 70 percent rating under the current regulations.  
See Diagnostic Code 9411.

The May 2000 VA examination findings, to include that the 
veteran was cooperative and oriented, but anxious, are barely 
representative of a 50 percent rating under the above-cited 
criteria.  Further, there is no convincing evidence of 
suicidal ideation, although the veteran's VA treating 
psychiatrist noted that the veteran experienced depression 
with suicidal ideation, there was no reference to plan or 
intent, and the outpatient records during this period do not 
reflect such a plan or intent.  Nor is there evidence of 
obsessional rituals that interfere with routine activities; 
speech that is illogical, obscure or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; or spatial disorientation.  Moreover, during the 
period at issue, there has been no demonstration of neglect 
of personal hygiene.  The veteran denied hallucinations or 
delusions.  The medical evidence indicates that the veteran 
was married to his wife for over 30 years and had two adult 
children.  He had close contact with one of his nine living 
siblings.  The objective findings of the VA examination 
report in 2000, and the other medical evidence, to include 
normal speech and the report that the veteran is oriented, 
are barely representative of pertinent disability warranting 
a 50 percent rating under the current rating criteria.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision.

3.  Rating in excess of 50 percent from February 7, 2000

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 70 
percent rating are met, for the period from June 27, 2002, as 
the veteran's service-connected PTSD has resulted in severe, 
but not total, occupational and social impairment.  In a 
written statement dated June 27, 2002, the veteran's VA 
psychiatrist opined that the veteran was unable to work and 
support himself due to his PTSD symptoms.  The psychiatrist 
noted that the veteran's condition had deteriorated in the 
past year, with more depression with suicidal ideation being 
fairly consistent, poorer control over his anxiety and at 
times withdrew from people and responsibility.  The veteran 
experienced sleep difficulty and was on edge most of the time 
and more prone to rage and angry outburst.  His dissociative 
symptoms continued to leave him disoriented at times, unable 
to focus and concentrate with a very poor memory.

When examined by VA in October 2002, it was noted that the 
veteran experienced irritability, regular sleep disturbance, 
chronic hyperarousal that interferes with all aspects of his 
life, and psychic numbing.  The examiner assigned a GAF score 
of 51, which denotes serious symptoms or impairment in social 
and occupational functioning.  When examined by VA in August 
2003, the veteran's affect was flat and his mood was 
depressive.  However, he was oriented and his thought content 
was relatively well organized.  Memory was intact and insight 
and judgment were average.  He denied delusions or 
hallucinations and suicidal ideations or homicidal ideations 
and worked as an electrical inspector.  Persistent delusions, 
gross inappropriate behavior or other symptoms such as to 
warrant a 100 percent evaluation under the current criteria 
are not demonstrated.  Accordingly, a 70 percent evaluation 
for the service-connected PTSD is most appropriate for the 
period from June 27, 2002.  The benefit of the doubt has been 
resolved in the veteran's favor to this extent.

The Board has also considered whether the veteran's 
disability picture is so exceptional or unusual as to warrant 
a referral for evaluation on an extraschedular basis.  Here, 
the schedular rating criteria are completely appropriate for 
rating the disability, and no higher rating is warranted 
based on the objective evidence.  Moreover, there is no 
evidence disclosing that the veteran's PTSD, alone, causes 
marked interference with employment or necessitates frequent 
periods of hospitalization as is required for a referral 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

For the period from August 4, 1997, to September 26, 1997, a 
30 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

For the period from September 27, 1999, to June 25, 2002, a 
50 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

For the period from June 26, 2002, a 70 percent rating for 
post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.   
VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Regarding the veteran's claim of entitlement to an increased 
rating for his left shoulder disability, the record reflects 
that the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter 
(although in letters dated in June and July 2003, the RO 
advised the veteran of the VCAA's effect on claims for an 
increased rating for PTSD and a total rating based upon 
individual unemployability due to service-connected 
disabilities, respectively).  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, due process requires that this issue be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice and assistance 
obligations have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal 
precedent.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 20 percent for traumatic arthritis 
and impingement of the left shoulder.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the September 2003 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



